Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Claims 1-15 have been examined and are pending.

Information Disclosure Statement
An initialed and dated copy of Applicant’s IDS form 1449 submitted 02/07/2020, is attached to the instant office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Objections
Claim 1, 2, 4, 5, 8, 15, objected to because of the following informalities:  
Claim 1 recites “TVWS DB server”. “DB” should be spelled out in its entirety prior to using a corresponding acronym. 
Claim 2 recites “TCP/IP network”. “TCP/IP” should be spelled out in its entirety prior to using a corresponding acronym.
Claim 2 recites “GPS module”. “GPS” should be spelled out in its entirety prior to using a corresponding acronym.
LAN interface”. “LAN” should be spelled out in its entirety prior to using a corresponding acronym.
Claim 5 recites “one or more LAN interfaces”. “LAN” should be spelled out in its entirety prior to using a corresponding acronym.
Claim 5 recites “TCP/IP protocol”. “TCP/IP” should be spelled out in its entirety prior to using a corresponding acronym.
Claim 8 recites “an NMS Server”. “NMS” should be spelled out in its entirety prior to using a corresponding acronym.
Claim 15 recites “storing a master portable TVWS device (hereinafter, referred to as a first master portable TVWS device) used for data transmission…” and “storing and updating a second master portable TVWS device when the master portable TVWS device(the second master portable TVWS device) used for data transmission…”. Examiner notes that no patentable weight is given to claim language encompassed via parenthesis.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 4 recites “one or more TVWS interfaces which perform data transmission and reception...the CPU selects one of the one or more TVWS interfaces based on a quality of channel used by each of the one or more TVWS interfaces to transmit data to the selected TVWS interface but not to transmit data to the remaining TVWS interface”. Examiner notes that the claim recites optional language, in which the claim can require only one TVWS interface.  As such, it is vague and unclear how the CPU can select the one TVWS interface based on a quality of channel used by the TVWS interface if there is only one TVWS interface.
Claim 5 recites “one or more TVWS modules which perform data transmission and reception...the CPU manages the routing of the router such that one of the one or more TVWS interfaces is sleected based on a quality of channel used by each of the one or more TVWS interfaces to transmit data to the selected TVWS interface but not to transmit to the remaining TVWS modules”. Examiner notes that the claim recites optional language, in which the claim can require only one TVWS module.  As such, it is vague and unclear how the CPU can select the one TVWS module based on a quality of channel used by the TVWS interface if there is only one TVWS interface.
Claim 5 recites “the CPU” in the claim recitation: “a router…performs data routing between the one or more TVWS modules, the one or more LAN interfaces, and the CPU.”  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites “stores a master portable TVWS device based on data transmission from the slave portable TVWS device”.  It is vague and unclear how a 
Claim 10 recites “obtaining available channel information in accordance with the location information”.  Examiner notes that there are two instances of “location information” that are introduced, once in the parent claim 1 (“wherein each of the plurality of master portable TVWS devices obtains location information”), and again in claim 10, (“obtaining location information of the master portable TVWS device”).  It is vague and unclear which instance of “location information” is being referred to.
Claim 10 recites “measuring a received signal strength indication for each of the obtained available channels”.  Examiner notes that there are two instances of “obtained available channels” that are introduced, once in the parent claim 1 (“wherein each of the plurality of master portable TVWS devices obtains location information, provides the obtained location information to the TVWS DB server to receive available TVWS channel information”), and again in claim 10, (“obtaining available channel information in accordance with the location information”).  It is vague and unclear which instance of “obtained available channel” is being referred to.
Claim 11 is rejected for being dependent on claim 10 above.

Claim 12 recites “obtaining available channel information in accordance with the location information”.  Examiner notes that there are two instances of “location information” that are introduced, once in the parent claim 1 (“wherein each of the plurality of master portable TVWS devices obtains location information”), and again in 
Claim 12 recites “measuring a received signal strength indication for each of the remaining available channels excluding a channel used by the other master portable TVWS device from the available channels”.  Examiner notes that there are two instances of “available channels” that are introduced, once in the parent claim 1 (“wherein each of the plurality of master portable TVWS devices obtains location information, provides the obtained location information to the TVWS DB server to receive available TVWS channel information”), and again in claim 12, (“obtaining available channel information in accordance with the location information”).  It is vague and unclear which instance of “obtained available channel” is being referred to.

Claim 13 recites “obtaining available channel information in accordance with the location information”.  Examiner notes that there are two instances of “location information” that are introduced, once in the parent claim 1 (“wherein each of the plurality of master portable TVWS devices obtains location information”), and again in claim 13, (“obtaining location information of the master portable TVWS device”).  It is vague and unclear which instance of “location information” is being referred to.
Claim 13 recites “transmitting the available channel information to an NMS server”.  Examiner notes that there are two instances of “available channel information” that are introduced, once in the parent claim 1 (“wherein each of the plurality of master portable TVWS devices obtains location information, provides the obtained location information to the TVWS DB server to receive available TVWS channel information”), 
Claim 13 recites “selecting…a channel used by another master portable TVWS device in the wireless backhaul system according to claim 8, by the NMS server”. Examiner notes that there are two instances of “NMS” that are introduced, once in the parent claim 8 (“an NMS server which determines a TVWS channel to be used by the plurality of master portable TVWS devices”), and again in claim 13, (“transmitting the available channel information to an NMS server”).  It is vague and unclear which instance of “NMS server” is being referred to.
Claim 13 recites “selecting the transmitted channel as a TVWS channel to be used”. Examiner notes that there are two instances of “transmitted channel” that are introduced, once in the parent claim 8 (“wherein the master portable TVWS device transmits…and selects a TVWS channel which is determined and transmitted by the NMS server as the TVWS channel to be used”), and again in claim 13, (“transmitting a selected channel to be used by the master portable TVWS device, by the NMS server”).  It is vague and unclear which instance of “transmitted channel” is being referred to.
Claim 14 is rejected for being dependent on claim 13 above.

Claim 15 recites “storing a master portable TVWS device…used for data transmission by each slave portable TVWS device based on data transmitted from each slave portable TVWS device”.  It is vague and unclear how a physical device is being 
Claim 15 recites “storing a second master portable TVWS device…”.  It is vague and unclear how a physical device is being stored.  Examiner suggests amending the claim language to include language corresponding to an identifier of the second master portable TVWS device.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8, 13 s/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0310866 A1 to Kennedy et al. (hereinafter “Kennedy”) in view of US 2015/0111596 A1 to Ruuska et al. (hereinafter “Ruuska”)

Regarding Claim 1, Kennedy teaches A wireless backhaul system using TVWS band to provide data communication to a bus using a TV white space (TVWS) band, (Figure 1 and 14) the system comprising: 

a TVWS DB server which provides available TVWS channel information based on location information; (Figure 1 and [0029]-[0031], illustrates a TVWS database 110 stores AN connectivity information for establishing connections with AN 102a and AN 102b. A wireless terminal may access the TVWS database from either of the ANs 102a-b and request AN connectivity information for any location. [0021], further discloses a TVWS database may be used to provide AN connectivity information to wireless terminals based on locations (e.g., defined by global positioning system (GPS) coordinates) in which those wireless terminals operate. The AN connectivity information specifies unused (and therefore available) channels and other data required to enable the wireless terminals to operate without interfering with primary, licensed users)
a plurality of master TVWS devices which is installed at fixed locations along a route of the bus; (Figure 1 and [0029]-[0031], discloses APs 104a and 104b (i.e. master TVWS devices), where the AP 104a and 104b are associated with corresponding geo-locations A and B. Figure 14 and [0037]-[0041], further illustrates a bus 160 that queries the TVWS database to request updated TVWS channel availability iformation for the Geo-Loc B) and 
one or more slave portable TVWS devices installed in the bus, (Figure 14 and [0037]-[0041], discloses TVWS AP 156 on bus 160)
wherein each of the plurality of master portable TVWS devices obtains location information, (Figure 1 and [0029]-[0031], discloses a wireless terminal may access the TVWS database from either of the ANs 102a-b and request AN connectivity information for any location.  Figure 3 and [0049]-[0051], illustrates AP 104a receives an AN request including predicted future locations)
provides the obtained location information to the TVWS DB server to receive available TVWS channel information, (Figure 3 and [0049]-[0052], illustrates AP 104a sends a database request to TVWS database with respective predicted future locations from the AN request.  The TVWS database responds to the database request with a database response message that includes requested AN connectivity information sets. [0021], further discloses a TVWS database may be used to provide AN connectivity information to wireless terminals based on locations (e.g., defined by global positioning system (GPS) coordinates) in which those wireless terminals operate. The AN connectivity information specifies unused (and therefore available) channels and other data required to enable the wireless terminals to operate without interfering with primary, licensed users)
selects a TVWS channel to be used based on the available TVWS channel information, and ([0071], discloses the wireless terminal may perform channel selection based on the geographic range information and/or the temporal range information for each channel. Alternatively, the wireless terminal 108 may be instructed by a network entity (e.g., a NAS of one of the ANs 102a-b of FIG. 1, a third-party proxy within an AN, or the TVWS database 110 of FIG. 1) to select a particular channel)
performs data transmission with the slave portable TVWS devices using the selected TVWS channel, ([0072], further discloses the wireless terminal uses the channel indicated in the AN connection information to maintain an AN connection in each of the GEO-LOCs A-C) and 
the one or more slave portable TVWS devices provides a data service to an information communication apparatus in the bus and performs data transmission with one master portable TVWS device among the plurality of master portable TVWS devices using a TVWS channel selected by the one master portable TVWS device. (Figure 14 and [0037]-[0041], discloses a bus with TVWS AP (i.e. slave portable TVWS device) that communicates with wireless terminal 108 (i.e. data service provided to an information communication apparatus in the bus). Examiner notes while Figure 14 illustrates the bus connecting to a WWAN via a WWAN AP, the bus is essentially an obvious variation of a mobile terminal, but acts as an ad-hoc AP for a mobile terminal, as depicted in [0038]. As such, the bus acts as an ad-hoc AP for providing network access to a mobile device on the bus, and can function similarly to the mobile terminal as illustrated in Figures 1 and 2) 
Kennedy does not explicitly teach that the APs are master TVWS devices that are portable.
However, in a similar field of endeavor, Ruuska discloses [0118], Portable master TVBD devices must be able to access geo-location data or include a spectrum sensing capability to identify TV and wireless microphone signals. [0122], further disclose the WSD may operate as a master WSD of a network of associated slave WSD devices. For example, the master WSD may be an access point or base station. The master 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Kennedy to include the above limitations as suggested by Ruuska, to allow for efficient radio spectrum use as indicated in [0096] of Ruuska. 

Regarding Claim 2, Kennedy/Ruuska teaches  The wireless backhaul system according to claim 1, wherein the master portable TVWS device includes: 
Ruuska further teaches a TVWS interface which performs data transmission and reception with the slave portable TVWS device using a TVWS channel; (Figure 1A and [0123], illustrates TVWS links between master WSD and slave WSDs. Figure 5A and [0158] further illustrates TVWS element 142)
Kennedy further teaches a network interface which is connected to a TCP/IP network to perform data communication; (Kennedy, Figure 1, illustrates a TVWS database in an external network 112 for access by a wireless terminal 108 via access points 104a. [0030], further discloses the ANs 102a-b may connect to the external network 112 through another intermediate network such as the Internet. Examiner notes 
Ruuska further teaches a GPS module which obtains location information based on a received GPS signal; ([0069], discloses mode II devices may have geo-location capabilities. [0049], further discloses GPS chipset) and 
a CPU which controls an operation of the master portable TVWS device and relays data transmission between the TVWS interface and the network interface. (Figure 12 illustrates message transactions for indicating available channels from the Geo-location database device to the mode I device via the mode II device (i.e. master). Examiner notes that devices, such as access points, are well known to include processing units)
Examiner maintains same motivation to combine as indicated in Claim 1 above.

Regarding Claim 3, Kennedy/Ruuska teaches The wireless backhaul system according to claim 2, wherein Ruuska further teaches the master portable TVWS device further includes: a WiFi interface which performs a WiFi AP function and performs data communication with a WiFi terminal. (Figure 1A and [0123], discloses master WSD performing 802.11 communication with slave WSD. [0149], further discloses 802.11 WLAN (i.e. WiFi) standards specifying frequencies for operation in the 2.400-2.500 GHz ISM band, the 5 GHz ISM band, and the IEEE 802.1 lad Very High Throughput 60 GHz band. Figure 5A and [0158], further discloses master WSD including a protocol stack including the radio 128 and the IEEE 802.11 MAC 142, which 
Examiner maintains same motivation to combine as indicated in Claim 1 above.

Regarding Claim 8, Kennedy/Ruuska teaches The wireless backhaul system according to claim 1, further comprising: Kennedy further teaches an NMS server which determines a TVWS channel to be used by the plurality of master portable TVWS devices, wherein the master portable TVWS device transmits the available TVWS channel information received from the TVWS DB server to the NMS server and selects a TVWS channel which is determined and transmitted by the NMS server as the TVWS channel to be used. ([0036], discloses the ANs 102a-b and 116 may also be provided with network access servers (NASs) in communication with respective APs 104a-b and 118. In such example implementations, the NASs may be used to determine whether wireless terminals are permitted to gain network access and, thus, communicate with the ANs 102a-b and 116 and other networks (e.g., the external network 112). In addition, NASs may process communications sent by the wireless terminal 108 to the APs 104a-b and 118 intended for delivery to the TVWS database 110 and forward such communications or related portions (e.g., IEEE.RTM. 802.11 Information Elements used with an Access Network Query Protocol to form TVWS protocol (TVWSP) frames) to the TVWS database 110. In addition, the NASs may be used to receive responses from the TVWS database 110 and forward the response information (e.g., via TVWSP frames) to the wireless terminal 108 through respective ones of the APs 104a-b and 118. [0071], further discloses alternatively, the wireless 

Regarding Claim 13, Kennedy/Ruuska teaches A method of selecting a TVWS channel to be used by a master portable TVWS device in the wireless backhaul system according to claim 8 (see rejection of claim 8)), the method comprising: 
Ruuska further teaches obtaining location information of the master portable TVWS device; obtaining available channel information in accordance with the location information; (Ruuska, [0118], Portable master TVBD devices must be able to access geo-location data or include a spectrum sensing capability to identify TV and wireless microphone signals. [0122], further disclose the WSD may operate as a master WSD of a network of associated slave WSD devices. For example, the master WSD may be an access point or base station. The master WSD is expected to access the geo-location database (DB) on behalf of its slave WSD devices, to discover the available spectrum (i.e. obtaining available channel information) that is not used by the incumbent users, for example, TV broadcasters. [0158], further discloses a location sensor 132, such as a GPS may be included to establish the geographic location of the master WSD1, and the location of the master WSD1 is reported to the network controller or coexistence manager 102. The spectrum sensor 130 senses the electromagnetic environment of the master WSD1 and reports it to the coexistence manager 102. [0131]-[0132], further discloses the query communicated by the master 
Kennedy further teaches transmitting the available channel information to an NMS server; selecting a channel to be used by the master portable TVWS device based on the available channel information and a channel used by another master portable TVWS device in the wireless backhaul system according to claim 8, by the NMS server; transmitting a selected channel to be used by the master portable TVWS device, by the NMS server; and selecting the transmitted channel as a TVWS channel to be used. (Kennedy, [0036], discloses the ANs 102a-b and 116 may also be provided with network access servers (NASs) (i.e. NMS) in communication with respective APs 104a-b and 118. In such example implementations, the NASs may be used to determine whether wireless terminals are permitted to gain network access and, thus, communicate with the ANs 102a-b and 116 and other networks (e.g., the external network 112). In addition, NASs may process communications sent by the wireless terminal 108 to the APs 104a-b and 118 intended for delivery to the TVWS database 110 and forward such communications or related portions (e.g., IEEE.RTM. 802.11 Information Elements used with an Access Network Query Protocol to form TVWS protocol (TVWSP) frames) to the TVWS database 110. In addition, the NASs may be used to receive responses from the TVWS database 110 and forward the response information (e.g., via TVWSP frames) to the wireless terminal 108 through respective ones of the APs 104a-b and 118. [0071], further discloses alternatively, the wireless terminal 108 may be instructed by a network entity (e.g., a NAS of one of the 
Examiner maintains same motivation to combine as indicated in Claim 1 above.


Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy/Ruuska in view of US 2016/0066326 A1 to Choi et al. (hereinafter “Choi”)

Regarding Claim 4, Kennedy/Ruuska teaches The wireless backhaul system according to claim 1, wherein the slave portable TVWS device includes: 
Kennedy further teaches perform data transmission and reception with at least one of the plurality of master portable TVWS devices using a TVWS channel; ([0020]-[0021], discloses TVBD devices that communicate on a plurality of channels, where wireless devices can use available channels without interfering with other licensed devices)
Kennedy further teaches a LAN interface which provides a data service to the information communication apparatus in the bus; (Figure 14 and [0038], illustrates TVWS AP providing wireless LAN access to wireless terminal 108. Figure 9, illustrates APs communicating with wireless terminals via network interface) and 
Kennedy/Ruuska further teaches a CPU which manages the slave portable TVWS device and relays data transmission between one or more interfaces, the serial interface, and the LAN interface, (Kennedy, Figure 8, illustrates processor and 
Kennedy further teaches the CPU selects one of the one or more interfaces based on a quality of a channel used by each of the one or more TVWS interfaces to transmit data to the selected TVWS interface but not to transmit data to the remaining TVWS interfaces. ([0073]-[0074] discloses a path selection technique in which better connections may be based on channels with strongest transmission powers (i.e. quality). Examiner notes that each channel is associated with a particular TVWS interface)
Kennedy discloses in [0020] each TVWS channel is associated with a frequency segment, but Kennedy/Ruuska does not explicitly teach the slave portable TVWS device including a serial interface which provides a data service to the information communication apparatus in the bus; and multiple TVWS interfaces that are associated with respective TVWS channels.
However, in a similar field of endeavor, Choi teaches the concept of using a plurality of communication modules to handle particular frequency segments.  For example, [0048] of Choi discloses a communication interface including a plurality of communication modules supporting a plurality of channel bands through one communication module.  The electronic device 100 may include a communication module 161 supporting a first frequency band (for example, a Wi-Fi communication module Wi-Fi 1 managed based on the first frequency band) and a communication module 162 supporting a second frequency band (for example, a Wi-Fi communication module Wi-Fi 2 managed based on the second frequency band). Figure 2 and [0054], 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Kennedy/Ruuska to include the above limitations as suggested by Choi, in order to allow for channel management for improved communication channels as indicated in [0007] of Choi.

Claims 6, 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy/Ruuska in view of US 2013/0016221 A1 to Charbit et al. (hereinafter “Charbit”)

Regarding Claim 6, Kennedy/Ruuska teaches the wireless backhaul system according to claim 1, wherein Kennedy/Ruuska discloses the master portable TVWS device selects an available channel from available channels obtained from the TVWS DB server as a TVWS channel to be used (Kennedy, [0071], discloses the wireless terminal may perform channel selection based on the geographic range information and/or the temporal range information for each channel. Alternatively, the wireless terminal 108 may be instructed by a network entity (e.g., a NAS of one of the ANs 102a-b of FIG. 1, a third-party proxy within an AN, or the TVWS database 110 of FIG. 1) to select a particular channel. Ruuska, [0123] discloses a master WSD sending queries for the available spectrum to a geo-location database. [0129] and [0205], further disclose the master WSD sending operating parameters to the slave WSD based on the information from the geo-location database, where the master WS may select the operating parameters, for example, channel and output transmission power, from a list)
Kennedy further discloses in [0073]-[0074], a path selection technique in which better connections may be based on channels with strongest transmission powers. However Kennedy/Ruuska does not explicitly teach the master portable TVWS device measuring a received signal strength indication for each of available channels and selecting an available channel having the smallest received signal strength indication as a TVWS channel to be used.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Kennedy/Ruuska to include the above limitations as suggested by Charbit, to limit interference from secondary cellular systems as indicated in [0068] of Charbit.

Regarding Claim 10, Kennedy/Ruuska teaches A method of selecting a TVWS channel to be used by a master portable TVWS device in the wireless backhaul system according to claim 1, (See rejection of claim 1) the method comprising: 
Ruuska further teaches obtaining location information of the master portable TVWS device; obtaining available channel information in accordance with the location information; ([0118], Portable master TVBD devices must be able to access geo-location data or include a spectrum sensing capability to identify TV and wireless microphone signals. [0122], further disclose the WSD may operate as a master WSD of a network of associated slave WSD devices. For example, the master WSD may be an access point or base station. The master WSD is expected to access the geo-location database (DB) on behalf of its slave WSD devices, to discover the available spectrum 
Kennedy further discloses in [0073]-[0074], a path selection technique in which better connections may be based on channels with strongest transmission powers. However Kennedy/Ruuska does not explicitly teach the master portable TVWS device measuring a received signal strength indication for each of available channels and selecting an available channel having the smallest received signal strength indication as a TVWS channel to be used.
However, in a similar field of endeavor, Charbit discloses in [0040], selection of a television white space channel for the television band device where a lowest signal power transmitted from other network base stations is received. [0068], further discloses the mode II device may check whether other network eNBs have coverage on the overlapping TVWS channels based on their eNB IDs as signaled by the MME NAS.  It may select the overlapping TVWS channels with the lowest received signal power from these other network eNBs.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Kennedy/Ruuska to 

Regarding Claim 11, Kennedy/Ruuska/Charbit teaches the method according to claim 10, wherein obtaining of available channel information in accordance with the location information includes:
Ruuska further teaches transmitting the location information to a TVWS DB server; and receiving the available channel information form the TVWS DB Server. ([0118], Portable master TVBD devices must be able to access geo-location data or include a spectrum sensing capability to identify TV and wireless microphone signals. [0122], further disclose the WSD may operate as a master WSD of a network of associated slave WSD devices. For example, the master WSD may be an access point or base station. The master WSD is expected to access the geo-location database (DB) on behalf of its slave WSD devices, to discover the available spectrum (i.e. obtaining available channel information) that is not used by the incumbent users, for example, TV broadcasters. [0158], further discloses a location sensor 132, such as a GPS may be included to establish the geographic location of the master WSD1, and the location of the master WSD1 is reported to the network controller or coexistence manager 102. The spectrum sensor 130 senses the electromagnetic environment of the master WSD1 and reports it to the coexistence manager 102. [0131]-[0132], further discloses the query communicated by the master WSD to the geo-location database (TVWS DB server) may include the current position of the WSD (i.e. transmitting the location information))
.

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy/Ruuska in view of US 2014/0269546 A1 to Rolfe et al. (hereinafter “Rolfe”)

Regarding Claim 7, Kennedy/Ruuska teaches The wireless backhaul system according to claim 1, wherein 
Kennedy/Ruuska teaches multiple master portable TVWS devices, but does not explicitly teach the master portable TVWS device obtains TVWS channel information to be used from another master portable TVWS device of the plurality of master portable TVWS devices and selects one available channel among the remaining available channels excluding a TVWS channel used by another master portable TVWS device from the available channels obtained from the TVWS DB server as a TVWS channel to be used.
However, in a similar field of endeavor, Rolfe discloses in [0045]-[0047], an access point 150-1 is configured to acquire channel map 404 from access point 150-2, thereby resolving any differences between channel maps 402 and 404. In the context of this disclosure, two channel maps may be "combined" by performing any operation or sequence of operations with those two channel maps in order to generate a third channel map. Upon combining channel maps 402 and 404 to generate channel map 406, access point 150-1 may then transmit channel map 406 to node 130. Node 130 may then communicate with other nodes 130 according to the list of channels included within channel map 406. Access point 150-1 may combine channel maps 402 and 404 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Kennedy/Ruuska to include the above limitations as suggested by Rolfe, to reduce the number of channel maps that must be transmitted to the node, thereby decreasing overall network traffic as indicated in [0009] of Rolfe.


Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy/Ruuska in view of US 2015/0365848 A1 to Sawai et al. (hereinafter “Sawai”)

Regarding Claim 9, Kennedy/Ruuska teaches The wireless backhaul system according to claim 1, further comprising: 
Kennedy/Ruuska does not explicitly teach an L3 switch which selects one of the plurality of master portable TVWS devices which performs data relay between the slave portable TVWS device and the TVWS DB server, wherein the L3 switch stores a master portable TVWS device used by the slave portable TVWS device based on data transmitted from the slave portable TVWS device and selects the stored master portable TVWS device as a master portable TVWS device which performs data relay between the slave portable TVWS device and the TVWS DB server. 
However, in a similar field of endeavor, Sawai discloses in [0134], an HoM entity (i.e. functionally analogous to an L3 switch as defined in the claims) that identifies the master WSDs that the slave WSD 200 can communicate with, from the geolocation information of the slave WSD 200 (i.e. data transmitted by the slave) and the geolocation information of the master WSD. Then, the HoM entity 100 recognizes the master WSD 30 that satisfies a predetermined condition (i.e., that can utilize the frequency channel) from among the identified master WSDs 30. The geolocation information of the slave WSD 200 is provided by the slave WSD 200. Figure 12 and [0127] and [0129], further discloses a storage unit associated with the HoM entity. The storage unit 120 stores programs and data for the operation of the HoM entity.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Kennedy/Ruuska to include the above limitations as suggested by Sawai, in order to provide seamless transmission of data during handover, thus enhancing communication quality as indicated in [0150] of Sawai.






Allowable Subject Matter
Claim 5, 14, 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2014/0003282 A1 to Kafle et al., directed to Network Discovery and Mobility Management for White Space Devices.
US 2013/0155971 to Shellhammer et al., directed to transmitter characteristic representation for television white space.
US 2011/0116458 A1 to Hsu et al., directed to wireless communication in a TV band white space spectrum.
US 2014/0031031 A1 to Gauvreau, directed to concepts of television white space devices, including mode I slave and mode II master devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENKEY VAN whose telephone number is (571)270-7160.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571)272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENKEY VAN/           Primary Examiner, Art Unit 2477